Citation Nr: 0932077	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  04-25 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for misalignment of 
right ureter.

5.  Entitlement to service connection for residuals of a fall 
from a pole.

6.  Entitlement to service connection for residuals of a burn 
of the right arm.

7.  Entitlement to service connection for a bilateral foot 
disability with heel spurs.

8.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1968.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision that denied service connection for a left knee 
disability, residuals of a neck injury, residuals of a back 
injury, and for hypertension; and from a July 2004 rating 
decision that denied service connection for misalignment of 
right ureter, for residuals of a fall from a pole, for 
residuals of a burn of the right arm, and for a foot 
disability with heel spurs.  The Veteran timely appealed.

In July 2005, the Veteran testified during a hearing before 
RO personnel.

In June 2006, the Veteran testified during a video conference 
hearing before the undersigned.  In September 2006, the Board 
remanded each of the matters for additional development.


FINDINGS OF FACT

1.  A chronic left knee disability was first demonstrated 
many years after service and is not related to a disease or 
injury during active service.

2.  A chronic low back disability was first demonstrated many 
years after service and is not related to a disease or injury 
during active service.

3.  A chronic neck disability was first demonstrated many 
years after service and is not related to a disease or injury 
during active service.

4.  There is no competent evidence establishing that the 
Veteran currently has residuals of a fall from a pole. 

5.  A disability of the right ureter is not related to a 
disease or injury during active service.

6.  Resolving all doubt in the Veteran's favor, his scar on 
the right forearm is the result of a burn of the right arm 
during active service.

7.  A bilateral foot disability with heel spurs did not have 
its onset or increase in severity during active service.

8.  Hypertension did not have its onset during service or is 
otherwise related to active duty; hypertension was not 
exhibited within the first post service year.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

2.  Residuals of a back injury were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

3.  Residuals of a neck injury were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

4.  Residuals of a fall from a pole were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

5.  A disability of the right ureter was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

6.  A scar residual of a burn of the right forearm was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

7.  A bilateral foot disability with heel spurs was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2008).

8.  Hypertension was not incurred or aggravated in service, 
nor may hypertension be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through April 2002, May 2002, and April 2004 letters, the RO 
notified the Veteran of elements of service connection, and 
the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

The Veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for each disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  The Board 
finds no prejudice to the Veteran in proceeding with a denial 
of the claims for service connection, as concluded below, 
because any question as to the appropriate disability rating 
and effective date to be assigned is rendered moot.  The 
Veteran had previously received all required notice regarding 
service connection.  The claims denied obviously do not 
entail the setting of a new disability rating or an effective 
date.  For any claim that is granted, a disability rating and 
effective dates will be set in future decisions by the RO.  
Accordingly, the Veteran is not harmed by any defect with 
regard to these elements of the notice.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each of the Veteran's claims 
on appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with most of the claims on appeal, 
reports of which are of record.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

The Veteran has not been afforded an examination for his 
claimed hypertension. Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  As will be discussed below, there is no competent 
evidence that claimed hypertension may be related to service.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be presumed, for certain chronic 
diseases, such as hypertension, which develop to a 
compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2008).

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008)

A.  Left Knee Disability

On a "Report of Medical History" completed by the Veteran at 
the time of entry in January 1966, the Veteran reported 
"trick" or locked knee.  The examiner noted that the 
Veteran had fallen on his left knee, and that it still 
wobbled and occasionally locked.

Service treatment records, dated in March 1966, reflect that 
the Veteran reported a painful left knee of six years' 
duration.  On examination, the knee was stable.  The Veteran 
was referred to the orthopedic clinic.

Records, dated in April 1966, reflect that the Veteran 
reported no history of injury, but reported having knee pain 
since high school.  He reported no treatment, but now his 
knee hurt more.  X-rays were negative, except for old Osgood-
Schlatter.  Range of motion and stability were good.  
McMurray testing was positive, laterally at about 110 
degrees.  The Veteran was treated with an injection for 
painful tibial tuberosity of the left knee.

Service treatment records at the time of the Veteran's 
separation examination in October 1967 reflect no disability 
of the left knee.

In July 2005, the Veteran testified that he injured his left 
knee during basic training while doing a 40-yard low crawl, 
and his knee became swollen.  He testified that he went to 
the dispensary, and that a needle was injected into his knee.  
The Veteran testified that he was placed on light duty for a 
few days, and that his knee never felt right again.  He 
testified that his knee would occasionally become weak, and 
he would fall.

In September 2006, the Veteran testified that he did not have 
problems with his left knee prior to service.  He again 
testified that he injured his left knee while doing a 40-yard 
low crawl during basic training.  The Veteran also testified 
that his left knee still hurts and occasionally gave way on 
him.

The Veteran underwent a VA examination in June 2008.  The 
examiner reviewed the claims file, and noted no history of 
trauma to the left knee and the diagnosis of old Osgood-
Schlatter.  The Veteran reported that he struck his left knee 
on a pebble during basic training, and that he was given one 
week off.  Examination revealed a normal gait, and range of 
motion was full.  The examiner found that the general joint 
condition was consistent with Osgood-Schlatter's disease.  No 
other abnormality was found.  X-rays revealed some bony 
spurring on the patella, consistent with degenerative change.  
The diagnosis was age-appropriate mild degenerative joint 
disease of the left knee.  The examiner opined that the 
Veteran's left knee disability is not caused by or a result 
of military service.  In support of the opinion, the examiner 
indicated that there are no records of an injury to the left 
knee; and that Osgood-Schlatter is not in the joint and would 
not cause age-appropriate mild degenerative joint disease.

There is no evidence of arthritis manifested to a compensable 
degree within the first post-service year, to warrant service 
connection for arthritis of the left knee on the basis of 
presumptions referable to chronic diseases.

Here, there is no competent evidence linking a left knee 
disability with injury or disease in service.  The June 2008 
findings were based on a review of the record and provide a 
rationale for the findings made.  Hence, the evidence clearly 
weighs against findings that a left knee disability had its 
onset in service.  There is no positive etiology opinion of 
record supporting the Veteran's claim or challenging the 
conclusions made in the June 2008 examination report.

Because the competent evidence does not link a current 
disability to service, the weight of the evidence is against 
the claim.



B.  Residuals of a Back Injury

Service treatment records, dated in May and June 1967, 
reflect that the Veteran complained of a pulled muscle in his 
back.  Pleuritic chest pain was noted.  No back disability 
was found at the time of the Veteran's separation examination 
in October 1967.

A computed tomography of the lumbar spine in August 1999 
revealed a concentric L5-S1 disc protrusion with mild thecal 
sac narrowing, and narrowing of the right L5-S1 neural 
foramen, secondary to osteophytic change.

Here again, there is no evidence of arthritis manifested to a 
compensable degree within the first post-service year, to 
warrant service connection for arthritis of the lumbar spine 
on the basis of presumptions referable to chronic diseases.

VA outpatient treatment records, dated in April 2003, include 
an assessment of lumbar disc disease without evidence of 
nerve root irritation.  In February 2004, records show a 
diagnosis of chronic low back pain.

In July 2005, the Veteran testified that he injured his back 
when he fell approximately 15 feet off of a climbing pole in 
1966.  

In June 2006, the Veteran again testified that fell from the 
pole as a lineman in service, and that his back has 
progressively worsened.

The Veteran underwent a VA examination in June 2008.  The 
examiner reviewed the claims file, and noted no documentation 
of the Veteran's "fall off a pole."  The examiner noted the 
Veteran's vaguely described complaints of back pain in 
service, and that follow-up treatment noted that the pain was 
in the thoracic area and diagnosed as a pleuritic condition.  
An MRI scan revealed degenerative disc disease of the lumbar 
spine at the L5-S1 level, with a portion of the disc 
extending into the left epidural space contacting the left S1 
nerve root.  The examiner noted that the Veteran's pleuritic 
condition diagnosed in service would have nothing to do with 
his current lumbar complaints.  The examiner also found no 
evidence of a back injury in service.  Based on the evidence 
of record, the examiner opined that the Veteran's current 
degenerative disc disease with herniation at L5-S1 is not 
caused by or a result of military service.  
   
While the Veteran's DD Form 214 reflects his military 
specialty in "wire" and a related civilian occupation as a 
"line construction foreman," in this case, there is 
evidence neither of any injury to the Veteran's lumbar spine 
nor of any chronic back disability noted in service.

Again, the June 2008 findings were based on a review of the 
record and provide a rationale for the findings made.  
Because the competent evidence does not link a current 
disability to service, the weight of the evidence is against 
the claim.

C.  Residuals of a Neck Injury

Service treatment records contain no complaints or findings 
of a neck injury or trauma.  

X-rays taken of the Veteran's cervical spine in August 1999 
revealed multiple levels of degeneration.  There have been no 
reports of symptomatology between the time of service, and 
these initial findings.  

In July 2005 and in June 2006, the Veteran testified that he 
fell from a pole in service and injured his neck, causing 
splinters; and that he only received in-service medical care 
for abrasions.

In June 2007, the Veteran underwent surgery for severe 
cervical spinal cord compression, and loss of normal 
physiological cervical lordosis.

The Veteran underwent a VA examination in June 2008.  The 
examiner reviewed the claims file, including the service 
treatment records.  The examiner indicated that the Veteran's 
"fall off a pole" could not be verified.

While the Veteran may have fallen off a pole in service, he 
never complained nor presented any neck injury in service; 
and he did not report any residuals or swollen or painful 
joints at the time of separation.

Here, the evidence clearly weighs against findings that a 
neck disability had its onset in service.  There is no 
positive etiology opinion of record supporting the Veteran's 
claim or challenging the conclusions made in the June 2008 
examination report.

Because there is no competent evidence that links a current 
neck disability to service, the weight of the evidence is 
against the claim.

D.  Residuals of a Fall from a Pole

The Veteran's DD Form 214 reflects his military specialty in 
"wire" and a related civilian occupation as a "line 
construction foreman."

Service treatment records contain no complaints or findings 
of any injury or trauma from a fall off a pole.  No chronic 
disability was found at the time of the Veteran's separation 
examination.

While the Veteran contends that he continues to have 
residuals of a fall from a pole, the Board does not find his 
lay statements to be credible, given the absence of injury or 
chronic residuals reported at separation or for many years 
thereafter.

Here again, following a complete review of the records, the 
June 2008 examiner could not verify the Veteran's report of 
falling off a pole in service.   There is no positive 
etiology opinion of record supporting the Veteran's claim or 
challenging the conclusions made in the June 2008 examination 
report.  

Because there is no competent evidence identifying residuals 
of a fall from a pole, the weight of the evidence is against 
the claim.



E.  Misalignment of Right Ureter

On a "Report of Medical History" completed by the Veteran at 
the time of induction in January 1966, the Veteran reported 
bed wetting.  The examiner noted that the Veteran used to bed 
wet.  

In August 1966, the Veteran was treated for enuresis and for 
frequency of urination.  Hospital records, dated in October 
1966, include a diagnosis of lateral position, right ureter, 
probably an anatomical variation.  An intravenous pyelogram 
demonstrated no abnormalities.  Misalignment of right ureter 
was not noted at the Veteran's separation examination in 
October 1967.  

In July 2005, the Veteran testified that he was treated for 
bladder problems in service, and that he continued to have 
bladder problems.  He testified that the misalignment of 
right ureter is a residual of the fall off of a pole that he 
experienced in service.

In June 2006, the Veteran again testified that his current 
bladder problems were the result of his misaligned ureter, 
which resulted from the fall off of a pole in service.  While 
a layperson is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge or expertise, 
such as the condition causing the symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) and Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995).  His claim that he has misalignment of 
the right ureter related to active duty is not competent 
evidence and lacks the probative weight of the June 2008 VA 
examination report and August 2008 addendum.  

Specifically, the June 2008 examiner reviewed the claims file 
and the Veteran's treatment, and found no evidence of 
abnormality of kidney ureters or bladder.  The addendum 
report reflects an opinion that it is less likely than not 
that the deviation of the right ureter is service-connected.  
The examiner noted that this is probably an anomalous 
variation from birth and not related to the Veteran's long-
standing intermittent enuresis.

Under 38 C.F.R. § 3.303(c), congenital or developmental 
abnormalities are not considered diseases or injuries within 
the meaning of applicable legislation governing the awards of 
compensation benefits.  As a misalignment of the right ureter 
is congenital, that condition is not a "disease" or 
"injury" for the purposes of service connection.  See 
McNeely v. Principi, 3 Vet. App. 357, 364 (1992); Parker v. 
Derwinski, 1 Vet. App. 522 (1991).

Because the competent evidence does not link a current 
disability to service, the weight of the evidence is against 
the claim.

F.  Residuals of Burn on the Right Arm
  
Service treatment records, dated in March 1967, reflect a 
one-inch by one-half inch burn, third degree, on the 
Veteran's arm, secondary to a cigarette burn.  Dressing was 
applied.  No residuals of a burn of the right arm were noted 
at separation.

In July 2005, the Veteran testified that the burn was on the 
inside of his right forearm.

In June 2006, the Veteran testified that the burn happened 
accidentally in the mess hall during service, and that there 
is a scar on his right forearm.

The Veteran underwent a VA examination in June 2008.  The 
examiner reviewed the claims file, and noted that a burn to 
the right arm is documented.  The Veteran denied any current 
problems related to the burn.  Examination of the Veteran's 
right forearm revealed a scar, measuring 1 centimeter in 
width by 2.5 centimeters in length. There was no tenderness 
on palpation, no adherence to underlying tissue, no motion 
loss or function loss, and no underlying soft tissue damage.  
The diagnosis was scar of the right forearm.

In an August 2008 addendum, the examiner noted that service 
treatment records documented the burn to the Veteran's right 
arm; and the Veteran's report of burning his right arm on a 
cigarette in service.  The examiner then opined that whether 
the scar on the Veteran's right arm is from the right arm 
burn documented in service could not be resolved without 
resorting to speculation.

Considering the nature of the disability, the Veteran's 
consistent lay statements of burning his right forearm on a 
cigarette in service, the service treatment records, and 
current diagnosis of a scar on the right forearm, and 
resolving doubt in the Veteran's favor, the Board finds that 
the scar on the Veteran's right forearm is the result of a 
burn in service.  See Hodges v. West, 13 Vet. App. 287, as 
amended (2000).

G.  Foot Disability with Heel Spurs

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2008).  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b); see also 
VAOPGCPREC 3-03 (July 16, 2003).

Service treatment records at the time of the Veteran's 
induction examination in January 1966 note pes planus 
manifested to the third degree, and asymptomatic.  No foot 
disability was found at the time of the Veteran's separation 
examination in October 1967.

VA treatment records, dated in April 2003, reflect that the 
Veteran required shoe inserts for his pes planus.  In June 
2003, the Veteran fell and twisted his left ankle.  X-rays 
taken in July 2003 include findings of avulsion fracture at 
the base of the left fifth metatarsal, mild degenerative 
joint disease of the left first metatarsophalangeal joint, 
and plantar calcaneal spur of the left foot.  There have been 
no reports of symptomatology between the time of service, and 
these initial findings.  

In July 2005, the Veteran testified that he had problems with 
his feet from the first day in service when he put on a pair 
of boots.  The Veteran testified that he had extreme pain 
around the Achilles part of his heel, always, and that it 
never ended.  He simply put up with the pain, and did not 
report it.  He also testified that the marching and walking 
in service aggravated his flat feet condition.

In June 2006, the Veteran testified that he broke his foot in 
2003 when his left knee gave way.  He also testified that the 
boots he wore in service were not conducive to flat feet; and 
that shortly after service, the Veteran developed heel spurs.

The Veteran underwent a VA examination in June 2008.  The 
examiner reviewed the claims file, and noted the finding of 
pes planus to the third degree at induction.  Following 
testing and examination of the Veteran's feet, the diagnosis 
was pes planus with heel spur.  The examiner opined that the 
bilateral heel spur is a result from traction of planter 
aponeurosis during pathological pronation of daily living, 
and not a result of any trauma or aggravation from the 
Veteran's military history.

In essence, the VA examiner concluded that there was no 
permanent worsening of the Veteran's pre-existing foot 
disability during service; and that the heel spurs are not 
related to disease or injury in active service.

Hence, the evidence clearly weighs against findings that a 
bilateral foot disability with heel spurs had its onset in 
service.  There is no positive etiology opinion of record 
supporting the Veteran's claim or challenging the conclusions 
made in the June 2008 examination report.

H.  Hypertension

Service treatment records show blood pressure readings of 
136/80 at induction, and of 120/80 at separation.  
Hypertension was not found in service.

Records reflect that the Veteran began taking medications for 
hypertension in 2000.  

There is no evidence of hypertension manifested to a 
compensable degree within the first post-service year, to 
warrant service connection for hypertension on the basis of 
presumptions referable to chronic diseases.

In July 2005 and in June 2006, the Veteran testified that he 
was under constant pressure in service, and that he always 
worried about his other physical problems-such as bed 
wetting.

The report of VA examination in June 2008 includes a 
diagnosis of hypertension.  However, there is no competent 
opinion linking the Veteran's current hypertension to 
service.

While the Board finds the Veteran's statements regarding 
constant pressure and worries in service to be credible, 
competent evidence of a current disability and of a nexus 
between service and a current disability is still required. 
Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 
Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996).

Hence, the evidence clearly weighs against findings that the 
Veteran's hypertension had its onset in service.  

Finally, The Veteran contends that, after his in-service fall 
from a pole, he continued to have pain and disability 
affecting multiple body systems including the spine, left 
knee and right ureter.  This is not consistent with his 
Report of Medical History at service discharge when he 
indicated that he did not have any "trick" or locked knee, 
recurrent back pain, arthritis, bone, joint or other 
abnormality, blood in the urine or frequent or painful 
urination or any other pertinent disability.  Examination at 
that time revealed normal findings.  There is no report of 
pertinent disability until many years after service.  The 
Veteran's statements regarding the continuity of pertinent 
symptomatology since the fall from a pole in service are of 
questionable credibility and not consistent with the overall 
record which does not support the claims.


ORDER

Service connection for a left knee disability is denied.

Service connection for residuals of a back injury is denied.

Service connection for residuals of a neck injury is denied.

Service connection for residuals of a fall from a pole is 
denied.

Service connection for misalignment of right ureter is 
denied.

Service connection for a scar residual of a burn of the right 
forearm is granted.

Service connection for a bilateral foot disability with heel 
spurs is denied.
 
Service connection for hypertension is denied.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


